OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on September 12,1973 and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State. In her affidavit, she states that she resides in Pennsylvania, that she currently does not practice law, and that she is resigning because she no longer wishes to maintain her attorney registration in this State. There are no complaints pending against her.
*58We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur. Resignation accepted, and name removed from roll of attorneys.